
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.4


$225,000,000

KRATOS DEFENSE & SECURITY SOLUTIONS, INC.

$225,000,000 10% of Senior Secured Notes due 2017

REGISTRATION RIGHTS AGREEMENT

May 19, 2010

JEFFERIES & COMPANY, INC.
520 Madison Avenue
New York, New York 10022


B. RILEY & CO., LLC
11100 Santa Monica Blvd. Suite 800
Los Angeles, California 90025


IMPERIAL CAPITAL, LLC
2000 Avenue of the Stars 9th Floor South
Los Angeles, California 90067


KEYBANC CAPITAL MARKETS INC.
127 Public Square
Cleveland, Ohio 44114-1306


NOBLE INTERNATIONAL INVESTMENTS, INC.
6501 Congress Avenue
Boca Raton, Florida 33487


Ladies and Gentlemen:

        Kratos Defense & Security Solutions, Inc, a Delaware corporation (the
"Company") is issuing and selling to Jefferies & Company, Inc. ("Jefferies") and
the other initial purchasers listed in Schedule I hereto (the "Initial
Purchasers"), upon the terms set forth in the Purchase Agreement dated May 12,
2010, by and among the Company, the Initial Purchasers and the subsidiary
guarantors named therein (the "Purchase Agreement"), $225,000,000 aggregate
principal amount of 10% Senior Secured Notes due 2017 issued by the Company
(each, a "Note" and collectively, the "Notes"). As an inducement to the Initial
Purchasers to enter into the Purchase Agreement, the Company and the subsidiary
guarantors listed in the signature pages hereto agree with the Initial
Purchasers, for the benefit of the Holders (as defined below) of the Notes
(including, without limitation, the Initial Purchasers), as follows:

1.Definitions

        Capitalized terms that are used herein without definition and are
defined in the Purchase Agreement shall have the respective meanings ascribed to
them in the Purchase Agreement. As used in this Agreement, the following terms
shall have the following meanings:

        Additional Interest:    See Section 4(a).

        Advice:    See Section 6(w).

        Agreement:    This Registration Rights Agreement, dated as of the
Closing Date, between the Company and the Initial Purchasers.

        Applicable Period:    See Section 2(e).

        Business Day:    A day that is not a Saturday, a Sunday or a day on
which banking institutions in the City of New York are authorized or required by
law or executive order to be closed.

--------------------------------------------------------------------------------



        Closing Date:    May 19, 2010.

        Collateral Agreements:    Shall have the meaning set forth in the
Indenture.

        Company:    See the introductory paragraph to this Agreement.

        Day:    Unless otherwise expressly provided, a calendar day.

        Effectiveness Date:    The 180th day after the Closing Date, or if such
date is not a Business Day, the next succeeding Business Day.

        Effectiveness Period:    See Section 3(a).

        Event Date:    See Section 4(b).

        Exchange Act:    The Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

        Exchange Notes:    Senior Secured Notes due 2017 of the Company,
identical in all material respects to the Notes, including the guarantees
endorsed thereon, except for references to series and restrictive legends.

        Exchange Offer:    See Section 2(a).

        Exchange Registration Statement:    See Section 2(a).

        Filing Date:    The 90th day after the Closing Date, or if such date is
not a Business Day, the next succeeding Business Day.

        FINRA:    Financial Industry Regulatory Authority:

        Holder:    Any beneficial holder of Registrable Notes.

        Indemnified Party:    See Section 8(c).

        Indemnifying Party:    See Section 8(c).

        Indenture:    The Indenture, dated as of the Closing Date, among the
Company, the Subsidiary Guarantors and Wilmington Trust FSB, as trustee,
pursuant to which the Notes are being issued, as amended or supplemented from
time to time in accordance with the terms hereof.

        Initial Purchasers:    See the introductory paragraph to this Agreement.

        Initial Shelf Registration:    See Section 3(a).

        Inspectors:    See Section 6(o).

        Lien:    Shall have the meaning set forth in the Indenture.

        Losses:    See Section 8(a).

        Notes:    See the introductory paragraph to this Agreement.

        Participating Broker-Dealer:    See Section 2(e).

        Person:    An individual, trustee, corporation, partnership, limited
liability company, joint stock company, trust, unincorporated association,
union, business association, firm, government or agency or political subdivision
thereof, or other legal entity.

2

--------------------------------------------------------------------------------



        Private Exchange:    See Section 2(f).

        Private Exchange Notes:    See Section 2(f).

        Prospectus:    The prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Notes covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

        Purchase Agreement:    See the introductory paragraph to this Agreement.

        Records:    See Section 6(o).

        Registrable Notes:    Notes and Private Exchange Notes, in each case,
that may not be sold without restriction under federal or state securities laws.

        Registration Statement:    Any registration statement of the Company and
the Subsidiary Guarantors filed with the SEC under the Securities Act
(including, but not limited to, the Exchange Registration Statement, the Shelf
Registration and any subsequent Shelf Registration) that covers any of the
Registrable Notes pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

        Rule 144:    Rule 144 promulgated under the Securities Act, as such Rule
may be amended from time to time, or any similar rule (other than Rule 144A) or
regulation hereafter adopted by the SEC providing for offers and sales of
securities made in compliance therewith resulting in offers and sales by
subsequent holders that are not affiliates of an issuer or such securities being
free of the registration and prospectus delivery requirements of the Securities
Act.

        Rule 144A:    Rule 144A promulgated under the Securities Act, as such
Rule may be amended from time to time, or any similar rule (other than Rule 144)
or regulation hereafter adopted by the SEC.

        Rule 415:    Rule 415 promulgated under the Securities Act, as such Rule
may be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC.

        Rule 430A:    Rule 430A promulgated under the Securities Act, as such
Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC.

        SEC:    The Securities and Exchange Commission.

        Securities:    The Notes, the Exchange Notes and the Private Exchange
Notes.

        Securities Act:    The Securities Act of 1933, as amended, and the rules
and regulations of the SEC promulgated thereunder.

        Shelf Notice:    See Section 2(j).

        Shelf Registration:    See Section 3(b).

        Subsequent Shelf Registration:    See Section 3(b).

        Subsidiary Guarantor:    Each subsidiary of the Company that guarantees
the obligations of the Company under the Notes and Indenture.

3

--------------------------------------------------------------------------------



        TIA:    The Trust Indenture Act of 1939, as amended.

        Trustee:    The trustee under the Indenture and, if existent, the
trustee under any indenture governing the Exchange Notes and Private Exchange
Notes (if any).

        Underwritten Registration or Underwritten Offering:    A registration in
which securities of the Company are sold to an underwriter for reoffering to the
public.

2.Exchange Offer

(a)Unless the Exchange Offer would not be permitted by applicable laws or a
policy of the SEC, the Company shall (and shall cause each Subsidiary Guarantor
to) (i) prepare and file with the SEC promptly after the date hereof, but in no
event later than the Filing Date, a registration statement (the "Exchange
Registration Statement") on an appropriate form under the Securities Act with
respect to an offer (the "Exchange Offer") to the Holders of Notes to issue and
deliver to such Holders, in exchange for the Notes, a like principal amount of
Exchange Notes, (ii) use its commercially reasonable efforts to cause the
Exchange Registration Statement to be declared effective as promptly as
practicable after the filing thereof, but in no event later than the
Effectiveness Date, (iii) use its commercially reasonable efforts to keep the
Exchange Registration Statement effective until the consummation of the Exchange
Offer in accordance with its terms, and (iv) commence the Exchange Offer and use
its commercially reasonable efforts to issue on or prior to 30 Business Days
after the date on which the Exchange Registration Statement is declared
effective, Exchange Notes in exchange for all Notes tendered prior thereto in
the Exchange Offer. The Exchange Offer shall not be subject to any conditions,
other than that the Exchange Offer does not violate applicable law or any
applicable interpretation of the staff of the SEC.

(b)The Exchange Notes shall be issued under, and entitled to the benefits of,
(i) the Indenture or a trust indenture that is identical to the Indenture (other
than such changes as are necessary to comply with any requirements of the SEC to
effect or maintain the qualifications thereof under the TIA) and (ii) the
Collateral Agreements.

(c)Interest on the Exchange Notes and Private Exchange Notes will accrue from
the last interest payment due date on which interest was paid on the Notes
surrendered in exchange therefor or, if no interest has been paid on the Notes,
from the date of original issue of the Notes. Each Exchange Note and Private
Exchange Note shall bear interest at the rate set forth thereon; provided, that
interest with respect to the period prior to the issuance thereof shall accrue
at the rate or rates borne by the Notes from time to time during such period.

(d)The Company may require each Holder as a condition to participation in the
Exchange Offer to represent (i) that any Exchange Notes received by it will be
acquired in the ordinary course of its business, (ii) that at the time of the
commencement and consummation of the Exchange Offer such Holder has not entered
into any arrangement or understanding with any Person to participate in the
distribution (within the meaning of the Securities Act) of the Exchange Notes in
violation of the provisions of the Securities Act, (iii) that if such Holder is
an "affiliate" of the either of the Company within the meaning of Rule 405 of
the Securities Act, it will comply with the registration and prospectus delivery
requirements of the Securities Act to the extent applicable to it, (iv) if such
Holder is not a broker-dealer, that it is not engaged in, and does not intend to
engage in, the distribution of the Notes and (v) if such Holder is a
Participating Broker-Dealer, that it will deliver a Prospectus in connection
with any resale of the Exchange Notes.

(e)The Company shall (and shall cause each Subsidiary Guarantor to) include
within the Prospectus contained in the Exchange Registration Statement a section
entitled "Plan of Distribution" reasonably acceptable to the Initial Purchasers
which shall contain a summary

4

--------------------------------------------------------------------------------



statement of the positions taken or policies made by the staff of the SEC with
respect to the potential "underwriter" status of any broker-dealer that is the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of Exchange
Notes received by such broker-dealer in the Exchange Offer for its own account
in exchange for Notes that were acquired by it as a result of market-making or
other trading activity (a "Participating Broker-Dealer"), whether such positions
or policies have been publicly disseminated by the staff of the SEC or such
positions or policies, in the judgment of the Initial Purchasers, represent the
prevailing views of the staff of the SEC. Such "Plan of Distribution" section
shall also allow, to the extent permitted by applicable policies and regulations
of the SEC, the use of the Prospectus by all Persons subject to the prospectus
delivery requirements of the Securities Act, including, to the extent so
permitted, all Participating Broker-Dealers, and include a statement describing
the manner in which Participating Broker-Dealers may resell the Exchange Notes.
The Company shall use its commercially reasonable efforts to keep the Exchange
Registration Statement effective and to amend and supplement the Prospectus
contained therein, in order to permit such Prospectus to be lawfully delivered
by all Persons subject to the prospectus delivery requirements of the Securities
Act for such period of time as such Persons must comply with such requirements
in order to resell the Exchange Notes (the "Applicable Period").

(f)If, upon consummation of the Exchange Offer, any Initial Purchaser holds any
Notes acquired by such Initial Purchaser and having the status of an unsold
allotment in the initial distribution, the Company (upon the written request
from such Initial Purchaser) shall, simultaneously with the delivery of the
Exchange Notes in the Exchange Offer, issue and deliver to such Initial
Purchaser, in exchange (the "Private Exchange") for the Notes held by such
Initial Purchaser, a like principal amount of Senior Secured Notes that are
identical to the Exchange Notes except for the existence of restrictions on
transfer thereof under the Securities Act and securities laws of the several
states of the United States (the "Private Exchange Notes") (and which are issued
pursuant to the same indenture as the Exchange Notes). The Private Exchange
Notes shall bear the same CUSIP number as the Exchange Notes.

(g)In connection with the Exchange Offer, the Company shall (and shall cause
each Subsidiary Guarantor to):

(i)mail to each Holder a copy of the Prospectus forming part of the Exchange
Registration Statement, together with an appropriate letter of transmittal that
is an exhibit to the Exchange Offer Registration Statement, and any related
documents;

(ii)keep the Exchange Offer open for not less than 20 Business Days after the
date notice thereof is mailed to the Holders (or longer if required by
applicable law);

(iii)utilize the services of a depository for the Exchange Offer with an address
in the Borough of Manhattan, the City of New York, which may be the Trustee or
an affiliate thereof;

(iv)permit Holders to withdraw tendered Registrable Notes at any time prior to
the close of business, New York time, on the last Business Day on which the
Exchange Offer shall remain open; and

(v)otherwise comply in all material respects with all applicable laws.

(h)As soon as practicable after the close of the Exchange Offer or the Private
Exchange, as the case may be, the Company shall (and shall cause each Subsidiary
Guarantor to):

(i)accept for exchange all Registrable Notes validly tendered pursuant to the
Exchange Offer or the Private Exchange, as the case may be, and not validly
withdrawn;

(ii)deliver to the Trustee for cancellation all Registrable Notes so accepted
for exchange; and

5

--------------------------------------------------------------------------------



(iii)cause the Trustee to authenticate and deliver promptly to each Holder
tendering such Registrable Notes, Exchange Notes or Private Exchange Notes, as
the case may be, equal in principal amount to the Notes of such Holder so
accepted for exchange.



(i)The Exchange Notes and the Private Exchange Notes may be issued under (i) the
Indenture or (ii) an indenture identical to the Indenture (other than such
changes as are necessary to comply with any requirements of the SEC to effect or
maintain the qualification thereof under the TIA), which in either event will
provide that the Exchange Notes will not be subject to the transfer restrictions
set forth in the Indenture, that the Private Exchange Notes will be subject to
the transfer restrictions set forth in the Indenture, and that the Exchange
Notes, the Private Exchange Notes and the Notes, if any, will be deemed one
class of security (subject to the provisions of the Indenture) and entitled to
participate in all the security granted by the Company pursuant to the
Collateral Agreements and in any Subsidiary Guarantee (as such terms are defined
in the Indenture) on an equal and ratable basis.

(j)If: (i) prior to the consummation of the Exchange Offer, the Holders of a
majority in aggregate principal amount of Registrable Notes determines in its or
their reasonable judgment that (A) the Exchange Notes would not, upon receipt,
be tradeable by the Holders thereof without restriction under the Securities Act
and the Exchange Act and without material restrictions under applicable Blue Sky
or state securities laws, or (B) the interests of the Holders under this
Agreement, taken as a whole, would be materially adversely affected by the
consummation of the Exchange Offer; (ii) applicable interpretations of the staff
of the SEC would not permit the consummation of the Exchange Offer prior to the
Effectiveness Date; (iii) subsequent to the consummation of the Private
Exchange, any Holder of Private Exchange Notes so requests; (iv) the Exchange
Offer is not consummated within 300 days of the Closing Date for any reason; or
(v) in the case of (A) any Holder not permitted by applicable law or SEC policy
to participate in the Exchange Offer, (B) any Holder participating in the
Exchange Offer that receives Exchange Notes that may not be sold without
restriction under state and federal securities laws (other than due solely to
the status of such Holder as an affiliate of the Company within the meaning of
the Securities Act) or (C) any broker-dealer that holds Notes acquired directly
from the Company or any of its affiliates and, in each such case contemplated by
this clause (v), such Holder notifies the Company within six months of
consummation of the Exchange Offer, then the Company shall promptly (and in any
event within five Business Days) deliver to the Holders (or in the case of an
occurrence of any event described in clause (v) of this Section 2(j), to any
such Holder) and the Trustee notice thereof (the "Shelf Notice") and shall as
promptly as possible thereafter file an Initial Shelf Registration pursuant to
Section 3.



3.Shelf Registration

        If a Shelf Notice is delivered pursuant to Section 2(j), then this
Section 3 shall apply to all Registrable Notes. Otherwise, upon consummation of
the Exchange Offer in accordance with Section 2, the provisions of Section 3
shall apply solely with respect to (i) Notes held by any Holder thereof not
permitted to participate in the Exchange Offer, (ii) Notes held by any
broker-dealer that acquired such Notes directly from the Company or any of its
affiliates and (iii) Exchange Notes that are not freely tradeable as
contemplated by Section 2(j)(v) hereof, provided in each case that the relevant
Holder has duly notified the Company within six months of the Exchange Offer as
required by Section 2(j)(v).

(a)Initial Shelf Registration. The Company shall (and shall cause each
Subsidiary Guarantor to), as promptly as practicable, file with the SEC a
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 covering all of the Registrable Notes (the "Initial Shelf
Registration"). If the Company (and any Subsidiary Guarantor) has not yet filed
an Exchange Registration Statement, the Company shall (and shall cause each
Subsidiary

6

--------------------------------------------------------------------------------



Guarantor to) file with the SEC the Initial Shelf Registration on or prior to
the Filing Date and shall use its commercially reasonable efforts to cause such
Initial Shelf Registration to be declared effective under the Securities Act on
or prior to the Effectiveness Date. Otherwise, the Company shall (and shall
cause each Subsidiary Guarantor to) use its commercially reasonable efforts to
file with the SEC the Initial Shelf Registration within 30 days of the delivery
of the Shelf Notice and shall use its commercially reasonable efforts to cause
such Shelf Registration to be declared effective under the Securities Act as
promptly as practicable thereafter (but in no event more than 90 days after
delivery of the Shelf Notice). The Initial Shelf Registration shall be on
Form S-1 or another appropriate form permitting registration of such Registrable
Notes for resale by Holders in the manner or manners reasonably designated by
them (including, without limitation, one or more underwritten offerings). The
Company and Subsidiary Guarantors shall not permit any securities other than the
Registrable Notes to be included in any Shelf Registration. The Company shall
(and shall cause each Subsidiary Guarantor to) use its commercially reasonable
efforts to keep the Initial Shelf Registration continuously effective under the
Securities Act until the date which is two years from the Closing Date (subject
to extension pursuant to the last paragraph of Section 6(w) (the "Effectiveness
Period"), or such shorter period ending when (i) all Registrable Notes covered
by the Initial Shelf Registration have been sold in the manner set forth and as
contemplated in the Initial Shelf Registration (ii) a Subsequent Shelf
Registration covering all of the Registrable Notes covered by and not sold under
the Initial Shelf Registration or an earlier Subsequent Shelf Registration has
been declared effective under the Securities Act or (iii) there cease to be any
outstanding Registrable Notes.

(b)Subsequent Shelf Registrations. If the Initial Shelf Registration or any
Subsequent Shelf Registration (as defined below) ceases to be effective for any
reason at any time during the Effectiveness Period (other than because of the
sale of all of the securities registered thereunder), the Company shall (and
shall cause each Subsidiary Guarantor to) use its commercially reasonable
efforts to obtain the prompt withdrawal of any order suspending the
effectiveness thereof, and in any event shall within 30 days of such cessation
of effectiveness amend such Shelf Registration in a manner to obtain the
withdrawal of the order suspending the effectiveness thereof, or file (and cause
each Subsidiary Guarantor to file) an additional "shelf" Registration Statement
pursuant to Rule 415 covering all of the Registrable Notes (a "Subsequent Shelf
Registration"). If a Subsequent Shelf Registration is filed, the Company shall
(and shall cause each Subsidiary Guarantor to) use its commercially reasonable
efforts to cause the Subsequent Shelf Registration to be declared effective as
soon as practicable after such filing and to keep such Subsequent Shelf
Registration continuously effective for a period equal to the number of days in
the Effectiveness Period less the aggregate number of days during which the
Initial Shelf Registration or any Subsequent Shelf Registration was previously
continuously effective. As used herein the term "Shelf Registration" means the
Initial Shelf Registration and any Subsequent Shelf Registrations.

(c)Supplements and Amendments. The Company shall promptly supplement and amend
any Shelf Registration if required by the rules, regulations or instructions
applicable to the registration form used for such Shelf Registration, if
required by the Securities Act, or if reasonably requested in writing by the
Holders of a majority in aggregate principal amount of the Registrable Notes
covered by such Shelf Registration or by any underwriter of such Registrable
Notes.

(d)Provision of Information. No Holder of Registrable Notes shall be entitled to
include any of its Registrable Notes in any Shelf Registration pursuant to this
Agreement unless such Holder furnishes to the Company and the Trustee in
writing, within 20 days after receipt of a written request therefor, such
information as the Company and the Trustee after conferring with

7

--------------------------------------------------------------------------------



counsel with regard to information relating to Holders that would be required by
the SEC to be included in such Shelf Registration or Prospectus included
therein, may reasonably request for inclusion in any Shelf Registration or
Prospectus included therein, and no such Holder shall be entitled to Additional
Interest pursuant to Section 4 hereof unless and until such Holder shall have
provided such information.

4.Additional Interest

(a)The Company and each Subsidiary Guarantor acknowledges and agrees that the
Holders of Registrable Notes will suffer damages if the Company or any
Subsidiary Guarantor fails to fulfill its material obligations under Section 2
or Section 3 hereof and that it would not be feasible to ascertain the extent of
such damages with precision. Accordingly, the Company and the Subsidiary
Guarantors agree to pay additional cash interest on the Notes ("Additional
Interest") under the circumstances and to the extent set forth below (each of
which shall be given independent effect):

(i)if neither the Exchange Registration Statement nor the Initial Shelf
Registration has been filed on or prior to the applicable Filing Date,
Additional Interest shall accrue on the Notes over and above any stated interest
at a rate of 0.25% per annum of the principal amount of such Notes for the first
90 days immediately following the applicable Filing Date, such Additional
Interest rate increasing by an additional 0.25% per annum at the beginning of
each subsequent 90-day period;

(ii)if neither the Exchange Registration Statement nor the Initial Shelf
Registration is declared effective on or prior to the applicable Effectiveness
Date, Additional Interest shall accrue on the Notes over and above any stated
interest at a rate of 0.25% per annum of the principal amount of such Notes for
the first 90 days immediately following the applicable Effectiveness Date, such
Additional Interest rate increasing by an additional 0.25% per annum at the
beginning of each subsequent 90-day period;

(iii)if (A) the Company (and any Subsidiary Guarantor) has not exchanged
Exchange Notes for all Notes validly tendered in accordance with the terms of
the Exchange Offer on or prior to the 30 Business Days after the Effectiveness
Date, (B) the Exchange Registration Statement ceases to be effective at any time
prior to the time that the Exchange Offer is consummated, (C) if applicable, a
Shelf Registration has been declared effective and such Shelf Registration
ceases to be effective at any time prior to the second anniversary of its
effective date (other than such time as all Notes have been disposed of
thereunder) and is not declared effective again within 30 days, or (D) pending
the announcement of a material corporate transaction, event, occurrence or other
item the Company issues a written notice pursuant to Section 6(e)(v) or
(vi) that a Shelf Registration Statement or Exchange Registration Statement is
unusable and the aggregate number of days in any 365-day period for which all
such notices issued or required to be issued, have been, or were required to be,
in effect exceeds 90 days in the aggregate or 30 days consecutively, in the case
of a Shelf Registration statement, or 15 days in the aggregate in the case of an
Exchange Registration Statement, then Additional Interest shall accrue on the
Notes, over and above any stated interest, at a rate of 0.25% per annum of the
principal amount of such Notes commencing on (w) the 31st Business Day after the
Effectiveness Date, in the case of (A) above, or (x) the date the Exchange
Registration Statement ceases to be effective without being declared effective
again within 30 days, in the case of clause (B) above, or (y) the day such Shelf
Registration ceases to be effective in the case of (C) above, or (z) the day the
Exchange Registration Statement or Shelf Registration ceases to be usable in
case of clause (D) above, such Additional Interest rate increasing

8

--------------------------------------------------------------------------------



by an additional 0.25% per annum at the beginning of each such subsequent 90-day
period;

provided, however, that the maximum Additional Interest rate on the Notes may
not exceed at any one time in the aggregate 1.00% per annum; and provided
further, that (1) upon the filing of the Exchange Registration Statement or
Initial Shelf Registration (in the case of (i) above), (2) upon the
effectiveness of the Exchange Registration Statement or Initial Shelf
Registration (in the case of (ii) above), or (3) upon the exchange of Exchange
Notes for all Notes tendered (in the case of (iii)(A) above), or upon the
effectiveness of the Exchange Registration Statement that had ceased to remain
effective (in the case of clause (iii)(B) above), or upon the effectiveness of a
Shelf Registration which had ceased to remain effective (in the case of (iii)(C)
above), Additional Interest on the Notes as a result of such clause (or the
relevant subclause thereof) or upon the usability of such Registration Statement
or Exchange Registration Statement (in the case of clause (iii)(D) above), as
the case may be, shall cease to accrue.

(b)The Company shall notify the Trustee within 3 Business Days after each and
every date on which an event occurs in respect of which Additional Interest is
required to be paid (an "Event Date"). Any amounts of Additional Interest due
pursuant to clause (a)(i), (a)(ii) or (a)(iii) of this Section 4 will be payable
in cash, on the dates and in the manner provided in the Indenture and whether or
not any cash interest would then be payable on such date, commencing with the
first such semi-annual date occurring after any such Additional Interest
commences to accrue. The amount of Additional Interest will be determined by
multiplying the applicable Additional Interest rate by the principal amount of
the Notes, multiplied by a fraction, the numerator of which is the number of
days such Additional Interest rate was applicable during such period (determined
on the basis of a 360-day year comprised of twelve 30-day months and, in the
case of a partial month, the actual number of days elapsed), and the denominator
of which is 360.



5.Hold-Back Agreements

        The Company agrees that it will not effect any public or private sale or
distribution (including a sale pursuant to Regulation D under the Securities
Act) of any securities the same as or similar to those covered by a Registration
Statement filed pursuant to Section 2 or 3 hereof (other than Additional Notes
(as defined in the Indenture) issued under the Indenture), or any securities
convertible into or exchangeable or exercisable for such securities, during the
10 days prior to, and during the 90-day period beginning on, the effective date
of any Registration Statement filed pursuant to Sections 2 and 3 hereof unless
the Holders of a majority in the aggregate principal amount of the Registrable
Notes to be included in such Registration Statement consent, if the managing
underwriter thereof so requests in writing.

6.Registration Procedures

        In connection with the filing of any Registration Statement pursuant to
Sections 2 or 3 hereof, the Company shall (and shall cause each Subsidiary
Guarantor to) effect such registrations to permit the sale of such securities
covered thereby in accordance with the intended method or methods of disposition
thereof, and pursuant thereto and in connection with any Registration Statement
filed by the Company hereunder, the Company shall (and shall cause each
Subsidiary Guarantor to):

(a)Prepare and file with the SEC as soon as practicable after the date hereof
but in any event on or prior to the Filing Date, the Exchange Registration
Statement or if the Exchange Registration Statement is not filed because of the
circumstances contemplated by Section 2(j), a Shelf Registration as prescribed
by Section 3, and use its commercially reasonable efforts to cause each such
Registration Statement to be declared effective and remain effective as

9

--------------------------------------------------------------------------------



provided herein; provided that, if (1) a Shelf Registration is filed pursuant to
Section 3 or (2) a Prospectus contained in an Exchange Registration Statement
filed pursuant to Section 2 is required to be delivered under the Securities Act
by any Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period relating thereto, before filing any Registration Statement or
Prospectus or any amendments or supplements thereto the Company shall (and shall
cause each Subsidiary Guarantor to), if requested, furnish to and afford the
Holders of the Registrable Notes to be registered pursuant to such Shelf
Registration Statement, each Participating Broker-Dealer, the managing
underwriters, if any, and each of their respective counsel, a reasonable
opportunity to review copies of all such documents (including copies of any
documents to be incorporated by reference therein and all exhibits thereto)
proposed to be filed (in each case at least 5 Business Days prior to such
filing). The Company and each Subsidiary Guarantor shall not file any such
Registration Statement or Prospectus or any amendments or supplements thereto in
respect of which the Holders must provide information for the inclusion therein
without the Holders being afforded an opportunity to review such documentation
if the holders of a majority in aggregate principal amount of the Registrable
Notes covered by such Registration Statement, or any such Participating
Broker-Dealer, as the case may be, the managing underwriters, if any, or any of
their respective counsel shall reasonably object in writing on a timely basis. A
Holder shall be deemed to have reasonably objected to such filing if such
Registration Statement, amendment, Prospectus or supplement, as applicable, as
proposed to be filed, contains an untrue statement of a material fact or omits
to state any material fact necessary to make the statements therein not
misleading or fails to comply with the applicable requirements of the Securities
Act.

(b)Provide an indenture trustee for the Registrable Notes, the Exchange Notes or
the Private Exchange Notes, as the case may be, and cause the Indenture (or
other indenture relating to the Registrable Notes) to be qualified under the TIA
not later than the effective date of the first Registration Statement; and in
connection therewith, to effect such changes to such indenture as may be
required for such indenture to be so qualified in accordance with the terms of
the TIA; and execute, and use its commercially reasonable efforts to cause such
trustee to execute, all documents as may be required to effect such changes, and
all other forms and documents required to be filed with the SEC to enable such
indenture to be so qualified in a timely manner.

(c)Prepare and file with the SEC such pre-effective amendments and
post-effective amendments to each Shelf Registration or Exchange Registration
Statement, as the case may be, as may be necessary to keep such Registration
Statement continuously effective for the Effectiveness Period or the Applicable
Period, as the case may be; cause the related Prospectus to be supplemented by
any Prospectus supplement required by applicable law, and as so supplemented to
be filed pursuant to Rule 424 (or any similar provisions then in force)
promulgated under the Securities Act; and comply with the provisions of the
Securities Act and the Exchange Act applicable to them with respect to the
disposition of all securities covered by such Registration Statement as so
amended or in such Prospectus as so supplemented and with respect to the
subsequent resale of any securities being sold by a Participating Broker-Dealer
covered by any such Prospectus. The Company and each Subsidiary Guarantor shall
not, during the Applicable Period, voluntarily take any action that would result
in selling Holders of the Registrable Notes covered by a Registration Statement
or Participating Broker-Dealers seeking to sell Exchange Notes not being able to
sell such Registrable Notes or such Exchange Notes during that period, unless
such action is required by applicable law, rule or regulation or permitted by
this Agreement.

10

--------------------------------------------------------------------------------







(d)Furnish to such selling Holders and Participating Broker-Dealers who so
request in writing (i) upon the Company's receipt, a copy of the order of the
SEC declaring such Registration Statement and any post effective amendment
thereto effective, (ii) such reasonable number of copies of such Registration
Statement and of each amendment and supplement thereto (in each case including
any documents incorporated therein by reference and all exhibits), (iii) such
reasonable number of copies of the Prospectus included in such Registration
Statement (including each preliminary Prospectus) and each amendment and
supplement thereto, and such reasonable number of copies of the final Prospectus
as filed by the Company and each Subsidiary Guarantor pursuant to Rule 424(b)
under the Securities Act, in conformity with the requirements of the Securities
Act and each amendment and supplement thereto, and (iv) such other documents
(including any amendments required to be filed pursuant to clause (c) of this
Section), as any such Person may reasonably request in writing. The Company and
the Subsidiary Guarantors hereby consent to the use of the Prospectus by each of
the selling Holders of Registrable Notes or each such Participating
Broker-Dealer, as the case may be, and the underwriters or agents, if any, and
dealers, if any, in connection with the offering and sale of the Registrable
Notes covered by, or the sale by Participating Broker-Dealers of the Exchange
Notes pursuant to, such Prospectus and any amendment or supplement thereto.

(e)If (1) a Shelf Registration is filed pursuant to Section 3, or (2) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period relating thereto, the Company shall notify in writing the
selling Holders of Registrable Notes, or each such Participating Broker-Dealer,
as the case may be, the managing underwriters, if any, and each of their
respective counsel promptly (but in any event within 2 Business Days) (i) when a
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to a Registration Statement or any post-effective
amendment, when the same has become effective (including in such notice a
written statement that any Holder may, upon request, obtain, without charge, one
conformed copy of such Registration Statement or post-effective amendment
including financial statements and schedules, documents incorporated or deemed
to be incorporated by reference and exhibits), (ii) of the issuance by the SEC
of any stop order suspending the effectiveness of a Registration Statement or of
any order preventing or suspending the use of any Prospectus or the initiation
of any proceedings for that purpose, (iii) if at any time when a Prospectus is
required by the Securities Act to be delivered in connection with sales of the
Registrable Notes the representations and warranties of the Company and any
Subsidiary Guarantor contained in any agreement (including any underwriting
agreement) contemplated by Section 6(n) hereof cease to be true and correct,
(iv) of the receipt by the Company or any Subsidiary Guarantor of any
notification with respect to the suspension of the qualification or exemption
from qualification of a Registration Statement or any of the Registrable Notes
or the Exchange Notes to be sold by any Participating Broker-Dealer for offer or
sale in any jurisdiction, or the initiation or threatening of any proceeding for
such purpose, (v) of the happening of any event, the existence of any condition
of any information becoming known that makes any statement made in such
Registration Statement or related Prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in, or amendments or supplements to,
such Registration Statement, Prospectus or documents so that, in the case of the
Registration Statement and the Prospectus, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, (vi) of any reasonable
determination by the Company or any Subsidiary Guarantor

11

--------------------------------------------------------------------------------



that a post-effective amendment to a Registration Statement would be appropriate
and (vii) of any request by the SEC for amendments to the Registration Statement
or supplements to the Prospectus or for additional information relating thereto.

(f)Use its commercially reasonable efforts to prevent the issuance of any order
suspending the effectiveness of a Registration Statement or of any order
preventing or suspending the use of a Prospectus or suspending the qualification
(or exemption from qualification) of any of the Registrable Notes or the
Exchange Notes to be sold by any Participating Broker-Dealer, for sale in any
jurisdiction, and, if any such order is issued, to use its commercially
reasonable efforts to obtain the withdrawal of any such order at the earliest
possible date.

(g)If (A) a Shelf Registration is filed pursuant to Section 3, (B) a Prospectus
contained in an Exchange Registration Statement filed pursuant to Section 2 is
required to be delivered under the Securities Act by any Participating
Broker-Dealer who seeks to sell Exchange Notes during the Applicable Period or
(C) reasonably requested in writing by the managing underwriters, if any, or the
Holders of a majority in aggregate principal amount of the Registrable Notes
being sold in connection with an underwritten offering, (i) promptly incorporate
in a Prospectus supplement or post-effective amendment such information or
revisions to information therein relating to such underwriters or selling
Holders as the managing underwriters, if any, or such Holders or any of their
respective counsel reasonably request in writing to be included or made therein
and (ii) make all required filings of such Prospectus supplement or such
post-effective amendment as soon as practicable after the Company has received
notification of the matters to be incorporated in such Prospectus supplements or
post-effective amendment.

(h)Prior to any public offering of Registrable Notes or any delivery of a
Prospectus contained in the Exchange Registration Statement by any Participating
Broker-Dealer who seeks to sell Exchange Notes during the Applicable Period, use
its commercially reasonable efforts to register or qualify, and to cooperate
with the selling Holders of Registrable Notes or each such Participating
Broker-Dealer, as the case may be, the underwriters, if any, and their
respective counsel in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable Notes or
Exchange Notes, as the case may be, for offer and sale under the securities or
Blue Sky laws of such jurisdictions within the United States as any selling
Holder, Participating Broker-Dealer or any managing underwriter or underwriters,
if any, reasonably request in writing; provided that where Exchange Notes held
by Participating Broker-Dealers or Registrable Notes are offered other than
through an underwritten offering, the Company and each Subsidiary Guarantor
agree to cause its counsel to perform Blue Sky investigations and file any
registrations and qualifications required to be filed pursuant to this
Section 6(h), keep each such registration or qualification (or exemption
therefrom) effective during the period such Registration Statement is required
to be kept effective and do any and all other acts or things reasonably
necessary or advisable to enable the disposition in such jurisdictions of the
Exchange Notes held by Participating Broker-Dealers or the Registrable Notes
covered by the applicable Registration Statement; provided that neither the
Company nor any Subsidiary Guarantor shall be required to (A) qualify generally
to do business in any jurisdiction where it is not then so qualified, (B) take
any action that would subject it to general service of process in any such
jurisdiction where it is not then so subject or (C) subject itself to taxation
in any such jurisdiction where it is not then so subject.

(i)If (A) a Shelf Registration is filed pursuant to Section 3 or (B) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 is requested to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, cooperate with the selling Holders of Registrable Notes and
the

12

--------------------------------------------------------------------------------



managing underwriter or underwriters, if any, to facilitate the timely
preparation and delivery of certificates representing Registrable Notes to be
sold, which certificates shall not bear any restrictive legends and shall be in
a form eligible for deposit with The Depository Trust Company, and enable such
Registrable Notes to be in such denominations and registered in such names as
the managing underwriter or underwriters, if any, or Holders may reasonably
request.

(j)Use its commercially reasonable efforts to cause the Registrable Notes
covered by any Registration Statement to be registered with or approved by such
governmental agencies or authorities as may be necessary to enable the seller or
sellers thereof or the underwriter, if any, to consummate the disposition of
such Registrable Notes, except as may be required solely as a consequence of the
nature of such selling Holder's business, in which case the Company shall (and
shall cause each Subsidiary Guarantor to) cooperate in all reasonable respects
with the filing of such Registration Statement and the granting of such
approvals; provided that neither the Company nor any existing Subsidiary
Guarantor shall be required to (A) qualify generally to do business in any
jurisdiction where it is not then so qualified, (B) take any action that would
subject it to general service of process in any jurisdiction where it is not
then so subject or (C) subject itself to taxation in any such jurisdiction where
it is not then so subject.

(k)If (1) a Shelf Registration is filed pursuant to Section 3, or (2) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, upon the occurrence of any event contemplated by
paragraph 6(e)(v) or 6(e)(vi) hereof, as promptly as practicable, prepare and
file with the SEC, at the expense of the Company and the Subsidiary Guarantors ,
a supplement or post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, or file any other required document so
that, as thereafter delivered to the purchasers of the Registrable Notes being
sold thereunder or to the purchasers of the Exchange Notes to whom such
Prospectus will be delivered by a Participating Broker-Dealer, such Prospectus
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and, if SEC review is required, use its commercially reasonable
efforts to cause such post-effective amendment to be declared effective as soon
as possible.

(l)Use its commercially reasonable efforts to cause the Registrable Notes
covered by a Registration Statement to be rated with such appropriate rating
agencies, if so requested in writing by the Holders of a majority in aggregate
principal amount of the Registrable Notes covered by such Registration Statement
or the managing underwriter or underwriters, if any.

(m)Prior to the initial issuance of the Exchange Notes, (i) provide the Trustee
with one or more certificates for the Registrable Notes in a form eligible for
deposit with The Depository Trust Company and (ii) provide a CUSIP number for
the Exchange Notes.

(n)If a Shelf Registration is filed pursuant to Section 3, enter into such
agreements (including an underwriting agreement in form, scope and substance as
is customary in underwritten offerings of debt securities similar to the Notes,
as may be appropriate in the circumstances) and take all such other actions in
connection therewith (including those reasonably requested in writing by the
managing underwriters, if any, or the Holders of a majority in aggregate
principal amount of the Registrable Notes being sold) in order to expedite or
facilitate the registration or the disposition of such Registrable Notes, and in
such connection, whether or not an underwriting agreement is entered into and
whether or not the registration is an Underwritten

13

--------------------------------------------------------------------------------



Registration, (i) make such representations and warranties to the Holders and
the underwriters, if any, with respect to the business of the Company and its
subsidiaries as then conducted, and the Registration Statement, Prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, in form, substance and scope as are customarily made by
issuers to underwriters in underwritten offerings of debt securities similar to
the Notes, as may be appropriate in the circumstances, and confirm the same if
and when reasonably required; (ii) obtain an opinion of counsel to the Company
and the Subsidiary Guarantors and updates thereof (which counsel and opinions
(in form, scope and substance) shall be reasonably satisfactory to the managing
underwriters, if any, and the Holders of a majority in aggregate principal
amount of the Registrable Notes being sold), addressed to each selling Holder
and each of the underwriters, if any, covering the matters customarily covered
in opinions of counsel to the Company and the Subsidiary Guarantors requested in
underwritten offerings of debt securities similar to the Notes, as may be
appropriate in the circumstances; (iii) obtain "cold comfort" letters and
updates thereof (which letters and updates (in form, scope and substance) shall
be reasonably satisfactory to the managing underwriters) from the independent
certified public accountants of the Company and the Subsidiary Guarantors (and,
if necessary, any other independent certified public accountants of any
subsidiary of the Company or of any business acquired by the Company for which
financial statements and financial data are, or are required to be, included in
the Registration Statement), addressed to each of the underwriters, such letters
to be in customary form and covering matters of the type customarily covered in
"cold comfort" letters in connection with underwritten offerings of debt
securities similar to the Notes, as may be appropriate in the circumstances, and
such other matters as reasonably requested in writing by the underwriters; and
(iv) deliver such documents and certificates as may be reasonably requested in
writing by the Holders of a majority in aggregate principal amount of the
Registrable Notes being sold and the managing underwriters, if any, to evidence
the continued validity of the representations and warranties of the Company and
its subsidiaries made pursuant to clause (i) above and to evidence compliance
with any conditions contained in the underwriting agreement or other similar
agreement entered into by the Company or any Subsidiary Guarantor.

(o)If (1) a Shelf Registration is filed pursuant to Section 3, or (2) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, make available for inspection by any selling Holder of such
Registrable Notes being sold, or each such Participating Broker-Dealer, as the
case may be, any underwriter participating in any such disposition of
Registrable Notes, if any, and any attorney, accountant or other agent retained
by any such selling Holder or each such Participating Broker-Dealer, as the case
may be, or underwriter (collectively, the "Inspectors"), at the offices where
normally kept, during reasonable business hours, all financial and other records
and pertinent corporate documents of the Company and its subsidiaries
(collectively, the "Records") as shall be reasonably necessary to enable them to
exercise any applicable due diligence responsibilities, and cause the officers,
directors and employees of the Company and its subsidiaries to supply all
information reasonably requested in writing by any such Inspector in connection
with such Registration Statement. Each Inspector shall agree in writing that it
will keep the Records confidential and not disclose any of the Records unless
(i) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in such Registration Statement, (ii) the release of
such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, (iii) the information in such Records is public or has
been made generally available to the public other than as a result of a
disclosure or failure to safeguard by such Inspector or (iv) disclosure of such
information is, in the

14

--------------------------------------------------------------------------------



reasonable written opinion of counsel for any Inspector, necessary or advisable
in connection with any action, claim, suit or proceeding, directly or
indirectly, involving or potentially involving such Inspector and arising out
of, based upon, related to, or involving this Agreement, or any transaction
contemplated hereby or arising hereunder. Each selling Holder of such
Registrable Notes and each such Participating Broker-Dealer will be required to
agree that information obtained by it as a result of such inspections shall be
deemed confidential and shall not be used by it as the basis for any market
transactions in the securities of the Company unless and until such is made
generally available to the public. Each Inspector, each selling Holder of such
Registrable Notes and each such Participating Broker-Dealer will be required to
further agree that it will, upon learning that disclosure of such Records is
sought in a court of competent jurisdiction, give notice to the Company and, to
the extent practicable, use its commercially reasonable efforts to allow the
Company, at its expense, to undertake appropriate action to prevent disclosure
of the Records deemed confidential at its expense.

(p)Comply with all applicable rules and regulations of the SEC and make
generally available to the security holders of the Company with regard to any
Applicable Registration Statement earning statements satisfying the provisions
of section 11(a) of the Securities Act and Rule 158 thereunder (or any similar
rule promulgated under the Securities Act) no later than 45 days after the end
of any 12-month period (or 90 days after the end of any 12-month period if such
period is a fiscal year) (i) commencing at the end of any fiscal quarter in
which Registrable Notes are sold to underwriters in a firm commitment or best
efforts underwritten offering and (ii) if not sold to underwriters in such an
offering, commencing on the first day of the first fiscal quarter of the Company
after the effective date of a Registration Statement, which statements shall
cover said 12-month periods.

(q)Upon consummation of an Exchange Offer or Private Exchange, obtain an opinion
of counsel to the Company and the Subsidiary Guarantors (in form, scope and
substance reasonably satisfactory to Jefferies), addressed to the Trustee for
the benefit of all Holders participating in the Exchange Offer or Private
Exchange, as the case may be, to the effect that (i) the Company and the
Subsidiary Guarantors have duly authorized, executed and delivered the Exchange
Notes or the Private Exchange Notes, as the case may be, and the Indenture,
(ii) the Exchange Notes or the Private Exchange Notes, as the case may be, and
the Indenture constitute legal, valid and binding obligations of the Company and
the Subsidiary Guarantors, enforceable against the Company and the Subsidiary
Guarantors in accordance with their respective terms, except as such enforcement
may be subject to customary United States and foreign exceptions and (iii) all
obligations of the Company and the Subsidiary Guarantors under the Exchange
Notes or the Private Exchange Notes, as the case may be, and the Indenture are
secured by Liens (as defined in the Indenture) on the assets securing the
obligations of the Company and the Subsidiary Guarantors under the Notes,
Indenture and Collateral Agreements to the extent and as discussed in the
Registration Statement.

(r)If the Exchange Offer or a Private Exchange is to be consummated, upon
delivery of the Registrable Notes by the Holders to the Company and the
Subsidiary Guarantors (or to such other Person as directed by the Company and
the Subsidiary Guarantors) in exchange for the Exchange Notes or the Private
Exchange Notes, as the case may be, the Company and the Subsidiary Guarantors
shall mark, or caused to be marked, on such Registrable Notes that the Exchange
Notes or the Private Exchange Notes, as the case may be, are being issued as
substitute evidence of the indebtedness originally evidenced by the Registrable
Notes; provided that in no event shall such Registrable Notes be marked as paid
or otherwise satisfied.

15

--------------------------------------------------------------------------------



(s)Cooperate with each seller of Registrable Notes covered by any Registration
Statement and each underwriter, if any, participating in the disposition of such
Registrable Notes and their respective counsel in connection with any filings
required to be made with FINRA.

(t)Use its commercially reasonable efforts to cause all Securities covered by a
Registration Statement to be listed on each securities exchange, if any, on
which similar debt securities issued by the Company are then listed.

(u)Use its commercially reasonable efforts to take all other steps reasonably
necessary to effect the registration of the Registrable Notes covered by a
Registration Statement contemplated hereby.

(v)The Company may require each seller of Registrable Notes or Participating
Broker-Dealer as to which any registration is being effected to furnish to the
Company such information regarding such seller or Participating Broker-Dealer
and the distribution of such Registrable Notes as the Company may, from time to
time, reasonably request in writing. The Company may exclude from such
registration the Registrable Notes of any seller who fails to furnish such
information within a reasonable time (which time in no event shall exceed
30 days, subject to Section 3(d) hereof) after receiving such request. Each
seller of Registrable Notes or Participating Broker-Dealer as to which any
registration is being effected agrees to furnish promptly to the Company all
information required to be disclosed in order to make the information previously
furnished by such seller not materially misleading.

(w)Each Holder of Registrable Notes and each Participating Broker-Dealer agrees
by acquisition of such Registrable Notes or Exchange Notes to be sold by such
Participating Broker-Dealer, as the case may be, that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 6(e)(ii), 6(e)(iv), 6(e)(v), or 6(e)(vi), such Holder will forthwith
discontinue disposition of such Registrable Notes covered by a Registration
Statement and such Participating Broker-Dealer will forthwith discontinue
disposition of such Exchange Notes pursuant to any Prospectus and, in each case,
forthwith discontinue dissemination of such Prospectus until such Holder's or
Participating Broker-Dealer's receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 6(k), or until it is advised in
writing (the "Advice") by the Company and the Subsidiary Guarantors that the use
of the applicable Prospectus may be resumed, and has received copies of any
amendments or supplements thereto and, if so directed by the Company and the
Subsidiary Guarantors, such Holder or Participating Broker-Dealer, as the case
may be, will deliver to the Company all copies, other than permanent file
copies, then in such Holder's or Participating Broker-Dealer's possession, of
the Prospectus covering such Registrable Notes current at the time of the
receipt of such notice. In the event the Company and the Subsidiary Guarantors
shall give any such notice, the Applicable Period shall be extended by the
number of days during such periods from and including the date of the giving of
such notice to and including the date when each Participating Broker-Dealer
shall have received (x) the copies of the supplemented or amended Prospectus
contemplated by Section 6(k) or (y) the Advice.



7.Registration Expenses

(a)All fees and expenses incident to the performance of or compliance with this
Agreement by the Company and the Subsidiary Guarantors shall be borne by the
Company and the Subsidiary Guarantors, whether or not the Exchange Offer or a
Shelf Registration is filed or becomes effective, including, without limitation,
(i) all registration and filing fees, including, without limitation, (A) fees
with respect to filings required to be made with FINRA in connection with any
underwritten offering and (B) fees and expenses of compliance with state
securities or Blue Sky laws as provided in Section 6(h) hereof (including,
without limitation, reasonable fees and disbursements of counsel in connection
with Blue Sky qualifications of the

16

--------------------------------------------------------------------------------



Registrable Notes or Exchange Notes and determination of the eligibility of the
Registrable Notes or Exchange Notes for investment under the laws of such
jurisdictions (x) where the Holders are located, in the case of the Exchange
Notes, or (y) as provided in Section 6(h), in the case of Registrable Notes or
Exchange Notes to be sold by a Participating Broker-Dealer during the Applicable
Period)), (ii) printing expenses, including, without limitation, expenses of
printing Prospectuses if the printing of Prospectuses is requested by the
managing underwriter or underwriters, if any, or by the Holders of a majority in
aggregate principal amount of the Registrable Notes included in any Registration
Statement or by any Participating Broker-Dealer during the Applicable Period, as
the case may be, (iii) messenger, telephone and delivery expenses incurred in
connection with the performance of their obligations hereunder, (iv) fees and
disbursements of counsel for the Company, the Subsidiary Guarantors and, subject
to 7(b), the Holders, (v) fees and disbursements of all independent certified
public accountants referred to in Section 6 (including, without limitation, the
expenses of any special audit and "cold comfort" letters required by or incident
to such performance), (vi) rating agency fees and the fees and expenses incurred
in connection with the listing of the Securities to be registered on any
securities exchange, (vii) Securities Act liability insurance, if the Company
and the Subsidiary Guarantors desire such insurance, (viii) fees and expenses of
all other Persons retained by the Company and the Subsidiary Guarantors,
(ix) fees and expenses of any "qualified independent underwriter" or other
independent appraiser participating in an offering pursuant to Section 3 of
Schedule E to the By-laws of FINRA, but only where the need for such a
"qualified independent underwriter" arises due to a relationship with the
Company and the Subsidiary Guarantors, (x) internal expenses of the Company and
the Subsidiary Guarantors (including, without limitation, all salaries and
expenses of officers and employees of the Company or the Subsidiary Guarantors
performing legal or accounting duties), (xi) the expense of any annual audit,
(xii) the fees and expenses of the Trustee and the Exchange Agent and (xiii) the
expenses relating to printing, word processing and distributing all Registration
Statements, underwriting agreements, securities sales agreements, indentures and
any other documents necessary in order to comply with this Agreement.

(b)The Company and the Subsidiary Guarantors shall reimburse the Holders for the
reasonable fees and disbursements of not more than one counsel chosen by the
Holders of a majority in aggregate principal amount of the Registrable Notes to
be included in any Registration Statement. The Company and the Subsidiary
Guarantors shall pay all documentary, stamp, transfer or other transactional
taxes attributable to the issuance or delivery of the Exchange Notes or Private
Exchange Notes in exchange for the Notes; provided that the Company shall not be
required to pay taxes payable in respect of any transfer involved in the
issuance or delivery of any Exchange Note or Private Exchange Note in a name
other than that of the Holder of the Note in respect of which such Exchange Note
or Private Exchange Note is being issued. The Company and the Subsidiary
Guarantors shall reimburse the Holders for fees and expenses (including
reasonable fees and expenses of counsel to the Holders) relating to any
enforcement of any rights of the Holders under this Agreement.



8.Indemnification

(a)Indemnification by the Company and the Subsidiary Guarantors. The Company and
the Subsidiary Guarantors jointly and severally agree to indemnify and hold
harmless each Holder of Registrable Notes, Exchange Notes or Private Exchange
Notes and each Participating Broker-Dealer selling Exchange Notes during the
Applicable Period, each Person, if any, who controls each such Holder (within
the meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange
Act) and the officers, directors and partners of each such Holder, Participating
Broker-Dealer and controlling person, to the fullest extent lawful, from

17

--------------------------------------------------------------------------------



and against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable costs of preparation and reasonable attorneys'
fees as provided in this Section 8) and expenses (including, without limitation,
reasonable costs and expenses incurred in connection with investigating,
preparing, pursuing or defending against any of the foregoing) (collectively,
"Losses"), as incurred, directly or indirectly caused by, related to, based
upon, arising out of or in connection with any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, Prospectus
or form of prospectus, or in any amendment or supplement thereto, or in any
preliminary prospectus, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, except insofar as such Losses are solely based upon information
relating to such Holder or Participating Broker-Dealer and furnished in writing
to the Company and the Subsidiary Guarantors (or reviewed and approved in
writing) by such Holder or Participating Broker-Dealer or their counsel
expressly for use therein; provided, however, that the Company and the
Subsidiary Guarantors will not be liable to any Indemnified Party (as defined
below) under this Section 8 to the extent Losses were solely caused by an untrue
statement or omission or alleged untrue statement or omission that was contained
or made in any preliminary prospectus and corrected in the Prospectus or any
amendment or supplement thereto if (i) the Prospectus does not contain any other
untrue statement or omission or alleged untrue statement or omission of a
material fact that was the subject matter of the related proceeding, (ii) any
such Losses resulted from an action, claim or suit by any Person who purchased
Registrable Notes or Exchange Notes which are the subject thereof from such
Indemnified Party and (iii) it is established in the related proceeding that
such Indemnified Party failed to deliver or provide a copy of the Prospectus (as
amended or supplemented) to such Person with or prior to the confirmation of the
sale of such Registrable Notes or Exchange Notes sold to such Person if required
by applicable law, unless such failure to deliver or provide a copy of the
Prospectus (as amended or supplemented) was a result of noncompliance by the
Company with Section 6 of this Agreement. The Company and the Subsidiary
Guarantors also agree to indemnify underwriters, selling brokers, dealer
managers and similar securities industry professionals participating in the
distribution, their officers, directors, agents and employees and each Person
who controls such Persons (within the meaning of Section 5 of the Securities Act
or Section 20(a) of the Exchange Act) to the same extent as provided above with
respect to the indemnification of the Holders or the Participating
Broker-Dealer.

(b)Indemnification by Holder. In connection with any Registration Statement,
Prospectus or form of prospectus, any amendment or supplement thereto, or any
preliminary prospectus in which a Holder is participating, such Holder shall
furnish to the Company and the Subsidiary Guarantors in writing such information
as the Company and the Subsidiary Guarantors reasonably request for use in
connection with any Registration Statement, Prospectus or form of prospectus,
any amendment or supplement thereto, or any preliminary prospectus and shall
indemnify and hold harmless the Company, the Subsidiary Guarantors, their
respective directors and each Person, if any, who controls the Company and the
Subsidiary Guarantors (within the meaning of Section 15 of the Securities Act
and Section 20(a) of the Exchange Act), and the directors, officers and partners
of such controlling persons, to the fullest extent lawful, from and against all
Losses arising out of or based upon any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, Prospectus or form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading to the
extent, but only to the extent, that such losses are

18

--------------------------------------------------------------------------------



finally judicially determined by a court of competent jurisdiction in a final,
unappealable order to have resulted solely from an untrue statement or alleged
untrue statement of a material fact or omission or alleged omission of a
material fact contained in or omitted from any information so furnished in
writing by such Holder to the Company and the Subsidiary Guarantors expressly
for use therein. Notwithstanding the foregoing, in no event shall the liability
of any selling Holder be greater in amount than such Holder's Maximum
Contribution Amount (as defined below).

(c)Conduct of Indemnification Proceedings. If any proceeding shall be brought or
asserted against any Person entitled to indemnity hereunder (an "Indemnified
Party"), such Indemnified Party shall promptly notify the party or parties from
which such indemnity is sought (the "Indemnifying Party" or "Indemnifying
Parties", as applicable) in writing; provided, that the failure to so notify the
Indemnifying Parties shall not (i) relieve such Indemnifying Party from any
obligation or liability unless and only to the extent it is materially
prejudiced as a result thereof and (ii) will not, in any event, relieve the
Indemnifying Party from any obligations to any Indemnified Party.

        The Indemnifying Party shall have the right, exercisable by giving
written notice to an Indemnified Party, within 20 Business Days after receipt of
written notice from such Indemnified Party of such proceeding, to assume, at its
expense, the defense of any such proceeding, provided, that an Indemnified Party
shall have the right to employ separate counsel in any such proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party or parties unless: (1) the
Indemnifying Party has agreed to pay such fees and expenses; or (2) the
Indemnifying Party shall have failed promptly to assume the defense of such
proceeding or shall have failed to employ counsel reasonably satisfactory to
such Indemnified Party; or (3) the named parties to any such proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party or any of its affiliates or controlling persons, and such
Indemnified Party shall have been advised by counsel that there may be one or
more defenses available to such Indemnified Party that are in addition to, or in
conflict with, those defenses available to the Indemnifying Party or such
affiliate or controlling person (in which case, if such Indemnified Party
notifies the Indemnifying Parties in writing that it elects to employ separate
counsel at the expense of the Indemnifying Parties, the Indemnifying Parties
shall not have the right to assume the defense and the reasonable fees and
expenses of such counsel shall be at the expense of the Indemnifying Party; it
being understood, however, that, the Indemnifying Party shall not, in connection
with any one such proceeding or separate but substantially similar or related
proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one separate firm of attorneys (together with appropriate local counsel) at any
time for such Indemnified Party).

        No Indemnifying Party shall be liable for any settlement of any such
proceeding effected without its written consent, which shall not be unreasonably
withheld, but if settled with its written consent, or if there be a final
judgment for the plaintiff in any such proceeding, each Indemnifying Party
jointly and severally agrees, subject to the exceptions and limitations set
forth above, to indemnify and hold harmless each Indemnified Party from and
against any and all Losses by reason of such settlement or judgment. The
Indemnifying Party shall not consent to the entry of any judgment or enter into
any settlement unless such judgment or settlement (i) includes as an
unconditional term thereof the giving by the claimant or plaintiff to each
Indemnified Party of a release, in form and substance reasonably satisfactory to
the Indemnified Party, from all liability in respect of such proceeding for
which such Indemnified Party would be entitled to indemnification hereunder
(whether or not any Indemnified Party is a party thereto) and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act by or on behalf of any Indemnified Party.

19

--------------------------------------------------------------------------------



(d)Contribution. If the indemnification provided for in this Section 8 is
unavailable to an Indemnified Party or is insufficient to hold such Indemnified
Party harmless for any Losses in respect of which this Section 8 would otherwise
apply by its terms (other than by reason of exceptions provided in this
Section 8), then each applicable Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall have a joint and several obligation to contribute
to the amount paid or payable by such Indemnified Party as a result of such
Losses, in such proportion as is appropriate to reflect the relative fault of
the Indemnifying Party, on the one hand, and such Indemnified Party, on the
other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party, on the one hand, and Indemnified
Party, on the other hand, shall be determined by reference to, among other
things, whether any untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by such Indemnifying Party or Indemnified Party, and the parties'
relative intent, knowledge, access to information and opportunity to correct or
prevent any such statement or omission. The amount paid or payable by an
Indemnified Party as a result of any Losses shall be deemed to include any legal
or other fees or expenses incurred by such party in connection with any
proceeding, to the extent such party would have been indemnified for such fees
or expenses if the indemnification provided for in Section 8(a) or 8(b) was
available to such party.

        The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 8(d) were determined by pro rata
allocation or by other method of allocation that does not take account of the
equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 8(d), a selling Holder shall not
be required to contribute, in the aggregate, any amount in excess of such
Holder's Maximum Contribution Amount. A selling Holder's "Maximum Contribution
Amount" shall equal the excess of (i) the aggregate proceeds received by such
Holder pursuant to the sale of such Registrable Notes or Exchange Notes over
(ii) the aggregate amount of damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The Holders' obligations to contribute pursuant to this
Section 8(d) are several in proportion to the respective principal amount of the
Registrable Securities held by each Holder hereunder and not joint. The
Company's and Subsidiary Guarantors' obligations to contribute pursuant to this
Section 8(d) are joint and several.

        The indemnity and contribution agreements contained in this Section 8
are in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

9.Rules 144 and 144A

        The Company covenants that it shall (a) file the reports required to be
filed by it (if so required) under the Securities Act and the Exchange Act in a
timely manner and, if at any time the Company is not required to file such
reports, it will, upon the written request of any Holder of Registrable Notes,
make publicly available other information necessary to permit sales pursuant to
Rule 144 and 144A and (b) take such further action as any Holder may reasonably
request in writing, all to the extent required from time to time to enable such
Holder to sell Registrable Notes without registration under the Securities Act
pursuant to the exemptions provided by Rule 144 and Rule 144A. Upon the request
of any Holder, the Company shall deliver to such Holder a written statement as
to whether it has complied with such information and requirements.

20

--------------------------------------------------------------------------------



10.Underwritten Registrations of Registrable Notes

        If any of the Registrable Notes covered by any Shelf Registration is to
be sold in an underwritten offering, the investment banker or investment bankers
and manager or managers that will manage the offering will be selected by the
Holders of a majority in aggregate principal amount of such Registrable Notes
included in such offering; provided, however, that such investment banker or
investment bankers and manager or managers must be reasonably acceptable to the
Company.

        No Holder of Registrable Notes may participate in any underwritten
registration hereunder unless such Holder (a) agrees to sell such Holder's
Registrable Notes on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements.

11.Miscellaneous

(a)Remedies. In the event of a breach by either the Company or any of the
Subsidiary Guarantors of any of their respective obligations under this
Agreement, each Holder, in addition to being entitled to exercise all rights
provided herein, in the Indenture or, in the case of the Initial Purchasers, in
the Purchase Agreement, or granted by law, including recovery of damages, will
be entitled to specific performance of its rights under this Agreement. The
Company and the Subsidiary Guarantors agree that monetary damages would not be
adequate compensation for any loss incurred by reason of a breach by either the
Company or any of the Subsidiary Guarantors of any of the provisions of this
Agreement and hereby further agree that, in the event of any action for specific
performance in respect of such breach, the Company shall (and shall cause each
Subsidiary Guarantor to) waive the defense that a remedy at law would be
adequate.

(b)No Inconsistent Agreements. The Company and each of the Subsidiary Guarantors
have not entered, as of the date hereof, and the Company and each of the
Subsidiary Guarantors shall not enter, after the date of this Agreement, into
any agreement with respect to any of its securities that is inconsistent with
the rights granted to the Holders of Securities in this Agreement or otherwise
conflicts with the provisions hereof. The Company and each of the Subsidiary
Guarantors have not entered and will not enter into any agreement with respect
to any of its securities that will grant to any Person piggy-back rights with
respect to a Registration Statement.

(c)Adjustments Affecting Registrable Notes. The Company shall not, directly or
indirectly, take any action with respect to the Registrable Notes as a class
that would adversely affect the ability of the Holders to include such
Registrable Notes in a registration undertaken pursuant to this Agreement.

(d)Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, otherwise than with the prior written
consent of the Holders of not less than a majority in aggregate principal amount
of the then outstanding Registrable Notes in circumstances that would adversely
affect any Holders of Registrable Notes; provided, however, that Section 8 and
this Section 11(d) may not be amended, modified or supplemented without the
prior written consent of each Holder. Notwithstanding the foregoing, a waiver or
consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders of Registrable Notes whose
securities are being tendered pursuant to the Exchange Offer or sold pursuant to
a Notes Registration Statement and that does not directly or indirectly affect,
impair, limit or compromise the rights of other Holders of Registrable Notes may
be given by

21

--------------------------------------------------------------------------------



Holders of at least a majority in aggregate principal amount of the Registrable
Notes being tendered or being sold by such Holders pursuant to such Notes
Registration Statement.

(e)Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, registered first-class
mail, next-day air courier or telecopier:

(i)if to a Holder of Securities or to any Participating Broker-Dealer, at the
most current address of such Holder or Participating Broker-Dealer, as the case
may be, set forth on the records of the registrar of the Notes, with a copy in
like manner to Jefferies as follows:

Jefferies & Company, Inc.
520 Madison Avenue
New York, New York 10022
Attention: General Counsel

(ii)if to the Initial Purchasers, at the address specified in Section 11(e)(1);

(iii)if to the Company or any Subsidiary Guarantor, as follows:

Kratos Defense & Security Solutions, Inc.
4820 Eastgate Mall
San Diego, California 92121
Attention: Eric Demarco


with a copy to:

Morrison & Foerster LLP
12531 High Bluff Drive
San Diego, California 92130
Attention: Scott Stanton, Esq.

        All such notices and communications shall be deemed to have been duly
given: when delivered by hand, if personally delivered; five business days after
being deposited in the United States mail, postage prepaid, if mailed, one
business day after being deposited in the United States mail, postage prepaid,
if mailed; one business day after being timely delivered to a next-day air
courier guaranteeing overnight delivery; and when receipt is acknowledged by the
addressee, if telecopied.

        Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee under the
Indenture at the address specified in such Indenture.

(f)Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto,
including, without limitation and without the need for an express assignment,
subsequent Holders of Securities.

(g)Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(h)Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i)Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAW. THE COMPANY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION
OF ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF
NEW

22

--------------------------------------------------------------------------------



YORK OR ANY FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW
YORK IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, AND IRREVOCABLY ACCEPTS FOR ITS AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, JURISDICTION OF THE AFORESAID COURTS. THE COMPANY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, TRIAL BY JURY AND ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE COMPANY
IRREVOCABLY CONSENTS, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO THE COMPANY AT ITS SAID ADDRESS, SUCH
SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF ANY HOLDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE COMPANY IN
ANY OTHER JURISDICTION.

(j)Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(k)Securities Held by the Company or Its Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Securities is required
hereunder, Securities held by the Company or its affiliates (as such term is
defined in Rule 405 under the Securities Act) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

(l)Third Party Beneficiaries. Holders and Participating Broker-Dealers are
intended third party beneficiaries of this Agreement and this Agreement may be
enforced by such Persons.

(m)Entire Agreement. This Agreement, together with the Purchase Agreement, the
Indenture and the Collateral Agreements, is intended by the parties as a final
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein and any and all
prior oral or written agreements, representations, or warranties, contracts,
understanding, correspondence, conversations and memoranda between the Initial
Purchasers on the one hand and the Company and the Subsidiary Guarantors on the
other, or between or among any agents, representatives, parents, subsidiaries,
affiliates, predecessors in interest or successors in interest with respect to
the subject matter hereof and thereof are merged herein and replaced hereby.

23

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

    KRATOS DEFENSE & SECURITY SOLUTIONS, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
AI METRIX, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
DEFENSE SYSTEMS, INCORPORATED
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
DIGITAL FUSION SOLUTIONS, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
DIGITAL FUSION, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
DTI ASSOCIATES, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
HAVERSTICK CONSULTING, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer

24

--------------------------------------------------------------------------------




 
 
HAVERSTICK GOVERNMENT SOLUTIONS, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
HGS HOLDINGS, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
JMA ASSOCIATES, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
KRATOS COMMERCIAL SOLUTIONS, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
KRATOS GOVERNMENT SOLUTIONS, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
KRATOS MID-ATLANTIC, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
KRATOS SOUTHEAST, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer

25

--------------------------------------------------------------------------------




 
 
KRATOS SOUTHWEST, L.P.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
KRATOS TEXAS, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
MADISON RESEARCH CORPORATION
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
POLEXIS, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
REALITY BASED IT SERVICES, LTD.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
ROCKET SUPPORT SERVICES, LLC
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
SHADOW I, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
SHADOW II, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer

26

--------------------------------------------------------------------------------




 
 
SHADOW III, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
SUMMIT RESEARCH CORPORATION
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
SYS
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
WFI NMC CORP.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer

27

--------------------------------------------------------------------------------




 
 
CHARLESTON MARINE CONTAINERS INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
DALLASTOWN REALTY I, LLC
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
DALLASTOWN REALTY II, LLC
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
GICHNER HOLDINGS, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
GICHNER SYSTEMS GROUP, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
GICHNER SYSTEMS INTERNATIONAL, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer

28

--------------------------------------------------------------------------------



ACCEPTED AND AGREED TO:    
JEFFERIES & COMPANY, INC.
 
 
By:
 
/s/ Kevin Lockhart


--------------------------------------------------------------------------------


 
      Name:   Kevin Lockhart         Title:   Managing Director    

29

--------------------------------------------------------------------------------



B. RILEY & CO., LLC    
By:
 
/s/ Bryant Riley


--------------------------------------------------------------------------------


 
      Name:   Bryant Riley         Title:   Chairman    

30

--------------------------------------------------------------------------------




IMPERIAL CAPITAL, LLC
 
 
By:
 
/s/ Mark Martis


--------------------------------------------------------------------------------


 
      Name:   Mark Martis         Title:   Chief Operating Officer    

31

--------------------------------------------------------------------------------




KEYBANC CAPITAL MARKETS INC.
 
 
By:
 
/s/ Gary E. Andrews


--------------------------------------------------------------------------------


 
      Name:   Gary E. Andrews         Title:   Managing Director    

32

--------------------------------------------------------------------------------




NOBLE INTERNATIONAL INVESTMENTS, INC.
 
 
By:
 
/s/ Nico P. Pronk


--------------------------------------------------------------------------------


 
      Name:   Nico P. Pronk         Title:   Managing Director    

33

--------------------------------------------------------------------------------



SCHEDULE I

INITIAL PURCHASERS

Jefferies & Company, Inc

B. Riley & Co., LLC

Imperial Capital, LLC

KeyBanc Capital Markets Inc.

Noble International Investments, Inc.

34

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.4

